ORDER
PER CURIAM.
Byron Hayes appeals pro se from the trial court’s entry of summary judgment in favor of Nationstar Mortgage, LLC, and *215Federal National Mortgage Association on their petition to quiet title to real property. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).